Citation Nr: 1309395	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958 and from April 1962 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appellant testified at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.  In September 2012, the Board found that the appellant had submitted new and material evidence to reopen the claim, and remanded the de novo claim for further development and consideration.


FINDINGS OF FACT

1.  The Veteran died in June 2003, and his the cause of his death, according to his death certificate, was acinic cell carcinoma of the parotid gland (a form of salivary gland cancer) of four years duration.

2.  At the time of his death, the Veteran was service-connected for diabetes mellitus associated with herbicide exposure, diabetic peripheral neuropathy of the lower extremities, stasis dermatitis, and onychomycosis of the ankles and feet.  

3.  While the Veteran served in the Republic of Vietnam, there is no presumed relationship between acinic cell carcinoma of the parotid gland and Vietnam-related herbicide exposure.

4.  The Veteran developed acinic cell carcinoma of the parotid gland many years after service, and a probative medical opinion of record fails to relate the etiology of his acinic cell carcinoma of the parotid gland to service or to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's adjudication of a Dependency Indemnity Compensation (DIC) claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime.  The VCAA notice in such a claim must include (1) a statement of the conditions, if any, for which the veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition previously service-connected, and (3) an explanation of the evidence and information needed to substantiate a DIC claim based on a condition not previously service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, the appellant was not provided notice complaint with Hupp.  However, in her pursuit of the claim the appellant has demonstrated her actual knowledge of every element cited by Hupp.  Accordingly, remand for Hupp-compliant notice would present no benefit to the appellant and is not required at this point.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) are associated with the file, as are treatment records from those medical providers identified by the appellant as having potentially relevant records.  The appellant testified at a hearing before the before the Board.  The Board remanded the claim for a medical opinion, which has been provided; the Board has reviewed the opinion and finds substantial compliance with the Board's request.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection for the Cause of Death

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  There is a presumption of service connection for certain chronic disease, including any cancer, if the disability is manifest to a compensable degree within one year of discharge from service.  38U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In that regard, the Board notes that if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2012).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

In the instant case, while the Veteran may be presumed to have had such herbicide exposure based on the evidence of record reflecting his service in the Republic of Vietnam, acinic cell carcinoma of the parotid gland is not among the list of enumerated diseases for which service connection based on presumed herbicide exposure is automatically established.  See U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (2012).  Rather, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's service treatment records are negative for any findings, complaints, or treatment of any cancer.  The Veteran's service treatment records do reflect that in February 1979, he sought treatment for right neck pain that he reported experiencing upon swallowing.  The Veteran's right lymph node was noted to be slightly enlarged at this time, and the Veteran was assessed with inflammation of his lymph node.  

In a February 1996 letter, Emmanuel C. Javier M.D., stated that the Veteran's periodontal disease is secondary to his service-connected diabetes mellitus.  In letters dated from 1996 to 2000, Gerald M. Kluft, D.D.S., stated that the Veteran's service-connected diabetes mellitus caused his periodontal disease.  

The Veteran's acinic cell carcinoma of the parotid gland was first detected in 1999, when the Veteran presented with swelling of his right mandible, and at the time of detection, the cancer was noted to have already metastasized to his lungs.  

As referenced above, the Veteran died in 2003, and his death certificate cites his cause of death as acinic cell carcinoma of the parotid gland of four years duration.  The record reflects that the Veteran was service connected for diabetes mellitus based on herbicide exposure.  He was also service connected for diabetic peripheral neuropathy of the lower extremities, stasis dermatitis, and onychomycosis of the ankles and feet.

The appellant contends that the cause of the Veteran's death, noted on his death certificate as acinic cell carcinoma of the parotid gland is attributable to his presumed in-service herbicide exposure during his service in the Republic of Vietnam.  She also contends that his service-connected diabetes mellitus contributed to his death by diminishing the Veteran's ability to fight his cancer and precluded him from being a candidate for certain oncology treatments.  Finally, she notes that the service-connected diabetes mellitus caused periodontal disease which required dental X-rays, and the radiation from these X-rays also contributed to his death.  

In a March 2001 letter, Merrill S. Kies, M.D., stated that exposure to Agent Orange "may have contributed to [the Veteran's] head and neck cancer."  In a March 2004 letter, John V. Peet, M.D., stated that the Veteran's "diabetes was certainly a contributory factor in his death."  A November 2007 VA medical opinion obtained by the RO stated (1) that it is less likely than not that the Veteran's diabetes mellitus caused or contributed to his cancer and (2) that he could not resolve the issue of whether the Veteran's diabetes mellitus contributed to his death without resorting to speculation.  In a letter dated in June 2012, Debra Gummelt, D.O., stated that review of the Veteran's records "confirm a long standing history of diabetes, which was a contributing factor to his death."

Dr. Kies couched his opinion in equivocal terms and as such it is not accorded probative weight.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical opinion was too speculative when phrased in equivocal may or may not be related to service language).  The medical opinions of Dr. Peet, the November 2007 VA examiner, and Dr. Gummelt addressing the appellant's theories of entitlement are insufficient because they make summary conclusions without offering any supporting rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects " clinical data or other rationale to support [the] opinion.").  Thus, all of these medical opinions addressing the appellant's theories of entitlement are inadequate.

The Board remanded the claim in September 2012 to obtain an adequate opinion regarding the cause of the Veteran's death. 

A VA opinion was rendered in November 2012.  After a review of the Veteran's claims file, and recitation of the pertinent evidence and relevant scientific data, the VA examiner stated that the only well-established risk factor for acinic cell carcinoma is ionizing radiation, but that the miniscule amount associated with dental X-rays would not be a risk for the Veteran's fatal cancer.  The examiner also  noted that it was less likely as not that the Veteran's diabetes mellitus contributed substantively and materially to the Veteran's death, as there was no medical documentation to support this theory.  The examiner noted that the presence of diabetes mellitus did not change the outcome.  Regarding the assertions that the presence of diabetes mellitus precluded him from receiving certain oncology treatments, there is no documentation showing that, and the examiner noted that the Veteran underwent surgery, radiation treatment, and was a participant in experimental drug trials.  The VA examiner also observed that the private physicians who provided the positive nexus opinions of record did not provide any rationale to support these opinions.  

The Appellant is not precluded from establishing service connection with proof of direct causation due to exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the appellant has not provided any such medical evidence besides the speculative opinion of Dr. Kies which the Board affords no probative weight.  

The Board finds that the November 2012 medical opinion should be afforded great probative value, as it is unequivocal, uncontroverted by the record, and includes a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the VA physician utilized his medical knowledge of scientific studies regarding the etiology of acinic cell carcinoma of the parotid gland and concluded that the cancer could not be attributed to service.  He also opined the Veteran's service-connected diabetes mellitus or dental X-rays did not contribute to his death.

In sum, the evidence of record reflects a lack of any diagnosis of cancer during service; the lapse of almost 19 years between the Veteran's discharge from service and the first indication that he had developed a cancer; a lack of any medical evidence suggesting a link between the Veteran's acinic cell carcinoma of the parotid gland and service; the VA determination that acinic cell carcinoma of the parotid gland is not presumptively associated with herbicide exposure; and a VA medical opinion failing to relate the Veteran's cancer to in-service Agent Orange exposure, his service-connected diabetes mellitus, or dental X-rays.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Conversely, the appellant, as a lay person, is not medically qualified to offer an opinion on such a complex matter as the etiology of a cancer.  Thus, the Board specifically acknowledges its consideration of the appellant's lay assertions regarding the cause of the Veteran's death, but finds that her assertions in this regard should be afforded little probative weight.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a lay person is not considered competent to testify regarding medically complex issues).

Because the preponderance of the evidence is against the claim, service connection for the cause of the Veteran's death is not warranted. 

ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


